Citation Nr: 1430045	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  13-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for osteoarthritis of the left hip, to include as secondary to the service-connected left foot disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied service connection for osteoarthritis of the left hip.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a March 2014 videoconference Board hearing, the transcript of which is included in Virtual VA. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed osteoarthritis of the left hip.

2.  The Veteran is service-connected for residuals of a left foot fracture.

3.  Currently diagnosed osteoarthritis of the left hip is etiologically related to an abnormal gait associated with the service-connected left foot disability.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the left hip as secondary to the service-connected left foot disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for osteoarthritis of the left hip has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of osteoarthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Osteoarthritis of the Left Hip

The Veteran contends that his left hip disorder is related to a motor vehicle accident he sustained in service.  Alternatively, the Veteran contends that his left hip disorder is etiologically related to an abnormal gait associated with his service-connected left foot disability.  

Initially, the Board finds that the Veteran has currently diagnosed osteoarthritis of the left hip.  See December 2011 and October 2013 VA examination reports.

Further, the Veteran is currently service-connected for residuals of a left foot fracture.  See April 1993 RO rating decision.

The Board notes that the majority of the Veteran's service treatment records, to include the service separation medical examination report, have been destroyed and are not available for review.  Where service treatment records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is in favor of a finding that currently diagnosed osteoarthritis of the left hip is etiologically related to an abnormal gait associated with the service-connected left foot disability.  

The evidence of record includes a December 2011 VA examination report.  The examiner noted a diagnosis of osteoarthritis of the left hip and opined that the condition was less likely than not proximately due to or a result of the Veteran's service-connected left foot disability.  The examiner stated that the Veteran's left hip disorder was a natural progression of age and not a result of the left foot disability.  In support of this opinion, the examiner noted that there were no complaints of hip pain or previous x-rays during service to indicate osteoarthritis.  

The Board finds the December 2011 VA medical opinion to be of no probative value.  As noted above, service treatment records have been destroyed and are unavailable.  Thus, the examiner's opinion, which appears to have been based in large part on the lack of in-service treatment or complaints, is of no probative value as the examiner may not use the unavailability of the Veteran's service treatment records as a factor that weighs against the claim. 

A VA supplemental medical opinion was obtained in October 2013.  The examiner opined that the left hip condition was less likely than not proximately due to or a result of the Veteran's service-connected disability.  The examiner noted that service treatment records were reviewed and there was no mention of the presence of an altered gait.  According to the examiner, there were also no post-service treatment records reflecting an altered gait.  As such, the examiner opined that the osteoarthritis in the left hip most likely developed due to age, obesity, and other risk factors.  

The Board finds the October 2013 VA medical opinion to be of no probative value.  As with the December 2011 VA opinion, the October 2013 examiner appears to have based his opinion, in part, on the lack of in-service treatment records, which as discussed above are, unavailable.  Further, the October 2013 examiner stated that there were no post-service treatment records reflecting an altered gait; however, the Board finds this statement to be factually inaccurate.  Prior to the Veteran's left hip surgery in October 2011, several VA treatment records (in Virtual VA) referenced the Veteran's abnormal gait.  For example, in an August 2010 VA treatment record, the physician noted a gluteus medius left lower extremity gait.  In April 2011, the Veteran's gait was described as "quite antalgic."  In May 2011, the VA physician noted and antalgic gait.  In July 2011, the Veteran's gait was noted to be slow and steady with difficulty with heel walk.  As the reasoning afforded in the October 2013 VA medical opinion is contradicted by post-service VA treatment records, the Board finds the October 2013 medical opinion to be of no probative value.

Weighing in favor of the Veteran's claim is a July 2011 medical opinion from 
Dr. T.E., one of the Veteran's treating VA physicians.  Dr. T.E. stated that the Veteran had been under her care and that she was aware of the Veteran's service-connected left foot disability.  Dr. T.E. noted that the Veteran reported chronic pain and limitation of motion associated with the in-service left foot injury.  Due to the left foot disability, Dr. T.E. stated that the Veteran had an abnormal gait.  Therefore, she opined that it was at least as likely as not that the left hip osteoarthritis was secondary to the left foot disability.  

The Board finds the July 2011 medical opinion probative.  Although Dr. T.E. did not review the claims file, she was the Veteran's treating physician and she was aware of the Veteran's in-service injuries and service-connected disability.  Further, Dr. T.E. provided a rationale (abnormal gait) as to why osteoarthritis of the left hip was related to the service-connected left foot disability.

Upon review of all the evidence of record, both lay and medical, the Board finds that the only probative evidence is the July 2011 medical opinion from Dr. T.E., which the Board has found to weigh in favor of the Veteran's claim that currently diagnosed osteoarthritis of the left hip is caused by an abnormal gait associated with the service-connected left foot disability.  Accordingly, entitlement to service connection for osteoarthritis of the left hip is warranted.
ORDER

Service connection for osteoarthritis of the left hip as secondary to the left foot disability is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


